41 A.3d 1284 (2012)
COMMONWEALTH of Pennsylvania, Respondent
v.
Nasir ELLIOTT, Petitioner.
No. 182 EM 2011.
Supreme Court of Pennsylvania.
April 18, 2012.

ORDER
PER CURIAM.
AND NOW, this 18th day of April, 2012, this matter is REMANDED to the Court of Common Pleas of Philadelphia County for it to determine whether counsel abandoned Petitioner. See Pa.R.Crim.P. 904(F)(2) ("the appointment of counsel shall be effective throughout the post-conviction collateral proceedings, including any appeal from disposition of the petition for post-conviction collateral relief.") In the event the trial court determines that counsel abandoned Petitioner, counsel shall file a Petition for Allowance of Appeal within 30 days of that order.